DETAILED ACTION
Claims 1-20 are pending and examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-17 of U.S. Patent No. 10155506 (B1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for controlling a vehicle comprising: determining fluid quantity value, establishing different fluid values, determining indicated fluid value, and displaying the indicated value as recited in independent claims 1, 10 and 17.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the vehicle controller”. That is, other than reciting “by the vehicle controller” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the vehicle controller” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a controller does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of determining, via a controller/sensor, a raw fluid quantity value; establishing, via the controller, a gulp fluid value; determining, via the controller, an indicated fluid quantity based upon the raw fluid quantity value and the gulp fluid value; and depicting, via the controller, the indicated fluid quantity on a display.  The determining step from the sensors is recited at a high level of generality 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the determining, establishing steps and the depicting step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the control systems/sensors are all conventional control systems/sensors mounted on the aircraft, and the specification does not provide any ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-9, 11-16, and 18-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:



Claim 6 is rejected because claim 6 is indefinite and unclear in claiming “… a starting phase of the APU…” in which “APU” lacks antecedent basis, as well as claiming a corresponding operation phase and shutdown phase of the system.  It is indefinite whether the starting phase, operation phase and shutdown phase belong to an APU or the system as claimed in claim 1.  For examination purpose, starting phase, operation phase and shutdown phase belong to the system as claimed in claim 1.  As such, claim 6 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend, or for failing to include all the limitations of the claims upon which they depend as set forth below.   Appropriate correction is required.
The following is a quotation of 35 U.S.C. §112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend, or for failing to include all the limitations of 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Payne et al., US 2011/0010069 (A1) in view of Koyanagi, US 5250761 (A).  
As to claim 1, Payne teaches a method of indicating fluid quantity in a system, the method comprising: 
determining, via a controller, a raw fluid quantity value indicative of a quantity of

establishing, via the controller, a gulp fluid value, including establishing a first gulp fluid value during a startup phase of the system, a second gulp fluid value during an operating phase of the system during a period when the system is running, and a third gulp fluid value during a shutdown phase of the system (Payne teaches the gulp oil value is based upon a first gulp oil value during a startup phase of the APU, Fig. 4; “The output signal 412 from the interpolation function 408 is supplied to an addition function 414, which also receives a value 416 representative of a predetermined oil quantity (OIL _IN_ENGINE). As its nomenclature connotes, this predetermined oil quantity value 416, as was described above, is the quantity of oil that does not drain back into the reservoir 114 after the gas turbine engine 108 is shutdown, but rather remains within the gas turbine engine system 102.”, ¶34, 13, 41-42, in particular, engine start initiated 484, a second gulp value during an operating phase of the APU, Fig. 4; logic functions for oil latched in the engine during engine start initiated, engine running and engine not running/shutdown as shown in Fig. 3, ¶33-44 and a third gulp oil value during a shutdown phase of the APU, Fig. 4: oil quantity at last run 456.  “In addition to receiving the sensor signals, the processor 106 also receives a command signal 118 and one or more engine state signals 122. The command signal 118 is used to initiate the process of determining the oil quantity in the gas turbine engine system 102 and the oil consumption rate of the gas turbine engine system 102. The one or more engine state signals 122 provide information regarding the general state of the gas turbine engine 
determining, via the controller, an indicated fluid quantity based upon the raw fluid quantity value and the gulp fluid value (“total oil quantity in the gas turbine engine system 102 is equal to the oil quantity in the reservoir 114 plus the predetermined quantity that remains in the gas turbine engine 108”, ¶26).
Payne does not explicitly suggest the method comprising: 
depicting, via the controller, the indicated fluid quantity on a display.
However, Koyanagi suggests a managing system for a construction vehicle which has for its object to enable management of the vehicle relating to pre-operation checking, maintenance and summary of work load, etc to be conducted easily and quickly with an interface to display quantities of fluid via electronic display unit  (Koyanagi: abs, C1L24-29).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation guidance method as suggested by Payne to include depicting, via the controller, the indicated fluid quantity on a display as suggested by Koyanagi to generate navigation guidance for areas or structures with inadequate map (Payne: ¶2). 
As to claim 2, Payne modified by Koyanagi suggests the method wherein establishing a gulp fluid value comprises establishing the gulp fluid value during a startup phase of the system and latching the gulp fluid value during a governed operation phase of the system (Payne: “The quantity of oil that remains in the gas turbine engine 108 after its initial start is a predetermined value that is established during testing and preferably stored in memory 116. Thus, after the initial start of the 
As to claim 3, Payne modified by Koyanagi suggests the method wherein establishing, via the controller, the gulp fluid value comprises establishing the gulp fluid value based upon a shutdown indicated fluid quantity and a startup raw fluid quantity value (Payne: “total oil quantity in the gas turbine engine system 102 is equal to the oil quantity in the reservoir 114 plus the predetermined quantity that remains in the gas turbine engine 108”, ¶26, 34).
As to claim 4, Payne modified by Koyanagi suggests the method wherein determining, via the controller, the indicated fluid quantity based upon the raw fluid quantity value and the gulp fluid value comprises combining the raw fluid quantity value and the gulp fluid value (Payne: “total oil quantity in the gas turbine engine system 102 is equal to the oil quantity in the reservoir 114 plus the predetermined quantity that remains in the gas turbine engine 108”, ¶26). 
As to claim 5, Payne modified by Koyanagi suggests the method wherein determining, via the controller, the indicated fluid quantity based upon the raw fluid quantity value and the gulp fluid value comprises adding the raw fluid quantity value and the gulp fluid value (Payne: “total oil quantity in the gas turbine engine system 102 is equal to the oil quantity in the reservoir 114 plus the predetermined quantity that remains in the gas turbine engine 108”, ¶26, 34).
As to claim 6, Payne modified by Koyanagi suggests the method further comprising determining, via the controller, a first raw fluid quantity during a startup 
As to claim 7, Payne modified by Koyanagi suggests the method wherein the    fluid is a lubricant (Koyanagi: “quantities of water in the radiator, fuel and lubricating oils, etc are displayed through an interface 28 of display unit by display unit”, C4L64).
As to claim 8, Payne modified by Koyanagi suggests the method wherein the    fluid is hydraulic fluid (Koyanagi: “electronic display unit to check whether the quantities of brake fluid, engine oil, hydraulic fluid, transmission oil, retarder fluid, radiator liquid and battery liquid are normal or abnormal”, C1L24-29).
As to claim 9, Payne modified by Koyanagi suggests the method wherein the    fluid is water (Koyanagi: “quantities of water in the radiator, fuel and lubricating oils, etc are displayed through an interface 28 of display unit by display unit”, C4L63).
As to claim 10, Payne teaches a turbine engine fluid quantity indicating system, comprising:
a lubrication system including a storage receptacle having lubricating fluid disposed therein and a pump to deliver the lubricating fluid from the storage receptacle to a turbine engine (“lubrication supply system 112 may also be implemented using any one of numerous systems and configurations now known or developed in the future. For example, it may include a pump that is driven by the gas turbine engine 108, or a pump that is driven by a separate drive source, such as an electric motor”, ¶16,13);
a sensor configured to provide a raw fluid quantity value indicative of a quantity of the lubricating fluid disposed within the storage receptacle (“a gas turbine engine oil consumption monitoring system includes a level sensor, a temperature sensor, an attitude sensor, and a processor.  The level sensor is configured to sense oil level in 
a reservoir”, ¶6); and

wherein, the gulp fluid value is based upon a first gulp fluid value during a startup phase of the turbine engine, a second gulp value during an operating phase of the turbine engine, and a third gulp fluid value during a shutdown phase of the turbine engine (Fig. 4; “The output signal 412 from the interpolation function 408 is supplied to an addition function 414, which also receives a value 416 representative of a predetermined oil quantity (OIL _IN_ENGINE). As its nomenclature connotes, this predetermined oil quantity value 416, as was described above, is the quantity of oil that does not drain back into the reservoir 114 after the gas turbine engine 108 is shutdown, but rather remains within the gas turbine engine system 102.”, ¶34, 13, 41-42, in particular, engine start initiated 484), a second gulp value during an operating phase of the APU (Fig. 4; logic functions for oil latched in the engine during engine start initiated, engine running and engine not running/shutdown as shown in Fig. 3, ¶33-44) and a third gulp oil value during a shutdown phase of the APU (Fig. 4: oil quantity at last run 456).
Payne does not explicitly suggest the method comprising: 
depicting, via the controller, the indicated fluid quantity on a display.
 
As to claim 11, Payne modified by Koyanagi suggests the system wherein the controller is configured to establish the gulp fluid value based upon a shutdown indicated fluid quantity and a startup raw fluid quantity value (Payne: “total oil quantity in the gas turbine engine system 102 is equal to the oil quantity in the reservoir 114 plus the predetermined quantity that remains in the gas turbine engine 108”, ¶26, 34).
As to claim 12, Payne modified by Koyanagi suggests the system wherein the controller is configured to establish the indicated fluid quantity based upon a combination of the raw fluid quantity value and the gulp fluid value (Payne: “total oil quantity in the gas turbine engine system 102 is equal to the oil quantity in the reservoir 114 plus the predetermined quantity that remains in the gas turbine engine 108”, ¶26).
As to claim 13, Payne modified by Koyanagi suggests the system wherein the controller is configured to establish the indicated fluid quantity based upon a sum of the raw fluid quantity value and the gulp fluid value (Payne: “total oil quantity in the gas 
As to claim 14, Payne modified by Koyanagi suggests the system wherein the fluid is a lubricant (Koyanagi: “quantities of water in the radiator, fuel and lubricating oils, etc are displayed through an interface 28 of display unit by display unit”, C4L64).
As to claim 15, Payne modified by Koyanagi suggests the system wherein the fluid is hydraulic fluid (Koyanagi: “electronic display unit to check whether the quantities of brake fluid, engine oil, hydraulic fluid, transmission oil, retarder fluid, radiator liquid and battery liquid are normal or abnormal”, C1L24-29).
As to claim 16, Payne modified by Koyanagi suggests the system wherein the fluid is water (Koyanagi: “quantities of water in the radiator, fuel and lubricating oils, etc are displayed through an interface 28 of display unit by display unit”, C4L63).
As to claims 17, 18, 19, and 20, they are system claims that recite substantially the same limitations as the corresponding system claims 10, 11, 12, and 13.   As such, claims 17, 18, 19, and 20 are rejected for substantially the same reasons given for claims 10, 11, 12, and 13 and are incorporated herein. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUEN WONG/Primary Examiner, Art Unit 3667